United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2045
                         ___________________________

                               Derrick Lamont Booth

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

 P. Smith, Sergeant, Delta Regional Unit; Joe Page, III, Warden, Delta Regional
Unit; Jhonnie Harris, Sergeant/Disciplinary Notification Officer, Delta Regional Unit

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                  for the Eastern District of Arkansas - Pine Bluff
                                   ____________

                             Submitted: April 23, 2018
                               Filed: April 23, 2018
                                   [Unpublished]
                                  ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.
       Derrick Lamont Booth, a former Arkansas inmate, appeals the district court’s1
dismissal of his 42 U.S.C. § 1983 action for failure to state a claim. Having
jurisdiction under 28 U.S.C. § 1291, this court affirms.

       After de novo review of the record and the parties’ arguments on appeal, this
court finds no basis for reversal. See Kelly v. City of Omaha, 813 F.3d 1070, 1075
(8th Cir. 2016) (grant of motion to dismiss for failure to state claim under Rule
12(b)(6) is reviewed de novo); Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000)
(per curiam) (pre-service dismissals are reviewed de novo).

      The judgment of the district court is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable James M. Moody, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Beth M. Deere, United States Magistrate Judge for the Eastern District of
Arkansas.

                                        -2-